Citation Nr: 1752962	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a dental disability for purposes of compensation.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to May 1982 and July 1983 to May 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before a Decision Review Officer in August 2012 and before the undersigned Veterans Law Judge in May 2014.  

FINDING OF FACT

The Veteran sustained a loss of the maxilla bone, which is related to his active service.

CONCLUSION OF LAW

The criteria for service connection for loss of maxillary bone have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts he has a sufficiently disabling dental disability to warrant compensation.  

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, and loss of teeth due to the loss of substance of the body of the maxilla or mandible, when the bone loss is a result of trauma or disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The Veteran's service dental records show he sustained a loss of tooth number 8 in service, and also had several other teeth that were loosened when he fell while playing basketball. These records show tooth number 8 was initially reimplanted, and teeth 6 through 11 were splinted.  The record also indicates tooth number 8 fell out and was replaced with a bridge.  Thus, the Veteran sustained dental trauma in service.  

In July 2012 the Veteran underwent surgery at a VAMC to have implants placed at tooth locations 7 and 10, as well as an endobone graft from the rear of his jaw between teeth 7 and 10 to allow for a ridge splint to be placed at that location.  This allowed for the placement of a bridge for teeth 8 and 9.  

During a November 2012 VA examination, the examiner stated the Veteran had a bone fracture at the time of the in-service injury and that the bone loss which necessitated the bone augmentation procedure occurred due to the loss of teeth.  

Here, the evidence shows the Veteran sustained a traumatic dental injury in service, which resulted in the loss and alteration of several teeth, which led to the breakdown of his maxilla bone.  In sum, the Board is satisfied that the evidence demonstrates a current dental disability, loss of maxilla bone.  Additionally, the favorable evidence establishing a nexus between this disability and his in-service facial trauma is at least in equipoise.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  Therefore, the Veteran is entitled to service connection for his dental disability.  

ORDER

Service connection for a dental disability for compensation purposes is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


